Citation Nr: 0013960	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a compensable evaluation for Reiter's 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.  

This appeal arises from a September 1996 rating determination 
by the regional office that granted service connection for 
Reiter's syndrome and evaluated this disability as zero 
percent disabling.  The veteran appealed for a compensable 
evaluation for the service-connected disability.  

The veteran testified at a hearing before the Board sitting 
in Sioux Falls, South Dakota, in August 1998.  

In February 1999, the Board remanded the case in order to 
obtain additional information.  After such information was 
obtained, the regional office continued the denial of the 
veteran's claim for an increased rating.  The case was then 
returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.  

2.  The veteran has been granted service connection for 
Reiter's syndrome and it has been rated as noncompensable.  

3.  The veteran has had no recent recurrences of urethritis 
with reactive arthritic changes, other orthopedic 
manifestations, elevated sedimentation rate, chronic 
inflammatory markers, gum lesions, recurrent conjunctivitis, 
or ocular disturbances associated with or proximately due to 
the Reiter's syndrome manifested in service.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for Reiter's 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 4.44, 4.45, 
4.59, 4.84(a), Diagnostic Codes 5002, 5003, 7599 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends, in essence, that his current 
problems in the knees and cervical spine are a manifestation 
of, and are due to, the Reiter's syndrome that occurred 
during service.  

I.  Background

The service medical records show that the veteran was treated 
for lesions on the gums and groin, with pain and swelling of 
the left knee for a period of several weeks in early 1962, 
and that Reiter's syndrome was suspected.  When seen for 
further followup care and evaluation at the end of May 1962, 
he was described as asymptomatic, and able to return to duty.  
The service medical records contain no further complaints or 
diagnoses relating to the Reiter's syndrome.  Examination for 
discharge from service resulted in a diagnosis of Reiter's 
syndrome, by history, asymptomatic.  

An initial claim for service connection for Reiter's syndrome 
was received from the veteran in April 1996.  

The veteran was hospitalized in March and in April 1996 at a 
Department of Veterans Affairs (VA) medical facility for 
treatment for alcohol abuse.  On admission, it was indicated 
that he had a history of degenerative joint disease of the 
cervical spine.  The diagnoses upon discharge from the 
hospital in April 1996 included alcohol dependence and 
degenerative joint disease of the cervical spine.  

On a VA examination in June 1996, the veteran's medical 
history in service was reviewed.  The veteran reported that 
he did not have further problems with urethral discharge or 
urethral problems after discharge from service.  He currently 
had chronic arthralgia in both knees and degenerative 
arthritis in the cervical spine.  On physical examination, 
there was no evidence of conjunctivitis or scleral icterus.  
There was mild limited range of motion of the cervical spine 
and slight limitation of motion of the knees.  X-rays of the 
cervical spine showed degenerative arthritis.  X-rays of the 
knees and lumbar spine showed degenerative changes also.  
Urinalysis was essentially normal.  The diagnostic assessment 
was degenerative arthritis of the knees and cervical spine, 
and Reiter's syndrome by history with no subsequent clinical 
recurrence.  

At a hearing before the Board sitting at Sioux Falls, South 
Dakota in August 1998, the veteran reported that he had 
tenderness and swelling of the left knee in service. His 
current symptoms were generally limited to pain and 
limitation of motion in both knees and the neck.  He stated 
that a VA physician had informed him that the disability in 
the knees and neck were related to the Reiter's syndrome that 
occurred during service.  He stated that he had had no eye or 
genitourinary problems since service.  

VA outpatient treatment reports from 1996 show treatment for 
various disabilities, but there were no findings or diagnoses 
relating to Reiter's syndrome.  The veteran was treated for a 
fracture of the right knee as the result of a fall in late 
1998 and early 1999.  

Social Security records show that the veteran has been denied 
Social Security disability benefits.  The Social Security 
records indicate that the veteran did have a history of 
Reiter's syndrome for which service connection had been 
granted by the VA, but that the veteran was not receiving VA 
disability benefits for such disability. 

On a VA examination in August 1999, the veteran's medical 
history, including his medical history in service, was 
reviewed.  The examiner indicated that, subsequent to 
discharge from service, there was no documentation of 
recurrent urethritis in association with reactive arthritis 
changes, elevated sedimentation rate or other chronic 
inflammatory markers, recurrent conjunctivitis or gum 
lesions, or development of any of these symptoms secondary to 
diarrheal stool infection.  Currently, the veteran had no 
complaints of sores, and denied any joint pain in the hips, 
knees, or ankles, but did report problems in the cervical 
spine.  

On physical examination, there was no evidence of 
conjunctivitis or scleral icterus.  The eyes were normal.  
There was some limitation of motion and crepitus in the 
cervical spine.  Examination of the genitalia and rectum was 
normal.  Physical examination of the knees showed slight 
limitation of motion.  Laboratory studies performed in May 
1999 showed a normal urinalysis.  X-rays of the cervical 
spine and knees showed degenerative changes.  The diagnostic 
assessment was degenerative arthritis of the knees and 
cervical spine.  The examiner also stated that the veteran 
had had Reiter's syndrome, by clinical history, which 
resolved during active military service.  The examiner 
expressed the opinion that on examination for discharge from 
service and subsequent to discharge from service there were 
no subsequent recurrences of the Reiter's syndrome.  The 
examiner expressed the opinion that the veteran's current 
degenerative arthritis of the knees and cervical spine were 
in no way related to the Reiter's syndrome.  

II.  Analysis

A veteran's assertion of an increase in severity of his 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
present claim has been obtained.  In this regard, the 
veteran's medical history, current clinical manifestations, 
and any disability due to pain, weakness, and limitation of 
function of an affected joint beyond that reflected in the 
limitation of motion of such joint has been reviewed in the 
context of all applicable regulations.  See DeLuca v. Brown, 
6 Vet. App. 321 (1993), and 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disabilities.  Separate diagnostic codes 
identify the various disabilities.  In this regard, Reiter's 
syndrome may be manifested by a package of symptoms 
associated with conjunctivitis, urethritis, and arthritic-
type manifestations.  While the VA's Schedule for Rating 
Disabilities was amended recently with regard to the criteria 
for symptoms associated with urethritis, such revision has no 
effect in rating the veteran's disability of Reiter's 
syndrome under the circumstances in this case.  

In this case, the medical records fail to show any 
conjunctivitis, ocular changes, or urethritis symptoms since 
service that are associated with, or proximately due to or 
the result of Reiter's syndrome.  The veteran has indicated 
on his VA examinations and at his hearing before the Board in 
August 1998 that he has had no particular conjunctivitis or 
genitourinary problems since service.  He does complain that 
he has problems in his knees and cervical spine that a VA 
physician associated with the Reiter's syndrome.  However, 
the VA records of examinations and x-rays have repeatedly and 
consistently referred to the problems in his knees and neck 
as due to degenerative arthritis; finding no connection to 
the Reiter's syndrome.  A VA examiner in August 1999 was 
specifically requested to provide an opinion concerning 
whether the degenerative changes and the manifestations 
involving the knees and cervical spine were etiologically 
related to Reiter's syndrome.  The examiner noted the 
veteran's history and specifically expressed the opinion that 
the degenerative arthritis of the knees and cervical spine 
were in no way related to the Reiter's syndrome. 

Accordingly, the present medical record, including VA 
examinations and VA outpatient treatment reports, fail to 
show that the veteran has any current symptoms and 
manifestations associated with or proximately due to or the 
result of the Reiter's syndrome that occurred during service.  
Specifically, the veteran has not manifested recently any 
genitourinary, ocular, or arthritic symptoms and 
manifestations associated with or proximately due to or the 
result of Reiter's syndrome.  Consequently, the veteran 
cannot receive a compensable evaluation for any current 
disability associated with Reiter's syndrome under any of the 
applicable diagnostic criteria for arthritis, genitourinary 
disability, or eye problems.  Without current manifestations 
of Reiter's syndrome, he cannot receive a compensable 
evaluation for pain or limitation of function associated with 
such disability.  


ORDER

Entitlement to a compensable evaluation for Reiter's syndrome 
is not established.  The benefit sought on appeal is denied. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

